IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40771
                        Conference Calendar



ROBERT L. CLARK,

                                         Plaintiff-Appellant,

versus

STEPHEN L. HUBBARD, Assistant Attorney General,
State of Texas, individually and in official capacity,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:98-CV-34
                       --------------------

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robert L. Clark, Texas prisoner # 647953, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915A(b).   Clark argues that

his allegations establish a constitutional violation, contending

that Hubbard violated his rights to liberty and property.    The

district court correctly characterized Clark’s allegations as

stating a classic tort law claim for alienation of affection and

correctly determined that his allegations did not state a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40771
                                 -2-

constitutional claim.   Baker v. McCollan, 443 U.S. 137, 145-48

(1979) (§ 1983 does not impose liability for duties of care

arising out of tort law).   The district court did not abuse its

discretion in dismissing Clark’s complaint as frivolous.     Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Clark’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR.

R. 42.2.   Clark is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)].”).   We caution Clark that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.